DETAILED ACTION
Status of Claims:  
Claims 1-20 are pending.
The information disclosure statements (IDS) submitted on Aug. 2, 2019 and May 26, 2020 have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4-6 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

The claims are directed to a process or a machine and thus fall within at least one of the four categories of patent eligible subject matter (assessed under Step 1 of the Oct. 2019 "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), see MPEP § 2106.03).

The claims recite the judicial exception of an abstract idea (assessed under Step 2A, Prong One of the 2019 PEG, see MPEP § 2106.04 II.A.1). Claim 2 and 13 recite a step of controlling a feed flow rate so that a concentration is maintained in a predetermined range.  Claims 5-6 and 16-17 recite steps of 

The judicial exception is not integrated into a practical application (assessed under Step 2A, Prong Two of the 2019 PEG, see MPEP § 2106.04 II.A.2). In particular, claims 2, 4-5 and 13-20 recite at a high level of generality the steps of measuring which are steps of data gathering for data manipulation and thus are insignificant extra-solution activities which do not integrate the recited judicial exception into a practical application (see MPEP § 2106.04(d) and 2106.05(g)).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (assessed under Step 2B of the 2019 PEG, see M PEP § 2106.05). The steps of measuring, controlling a feed flow rate of a raw water and calculating and the structural elements of an anammox reactor, a sludge settling chamber, an agitator and a filtration module, when considered separately and in combination, are well-known activities and features in the field of anammox wastewater treatment (see prior art teachings below), and thus are not indicative of an inventive concept.

Thus, claims 2, 4-6 and 13-20, taken as a whole, are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6 and 17, the variables of Expression 1 render the claim indefinite because it is not clear from the claim nor the instant Specification what each variable represents and therefore it is further unclear how Expression 1 is calculated.  For the purposes of examination, Expression 1 shall be interpreted to be the ratio of the combined concentration of NO2- and NO3- to NH4+ concentration in the first chamber.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, 13-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Research Cooperation Foundation of Yeungnam University (KR10-2017-0132429A, as cited in the IDS and hereinafter referred to as Yeungnam).

Regarding claim 1, Yeungnam teaches an anammox reactor (reaction tank 101) (see KR publication, Fig. 3) comprising: 
a raw water feed pipe through which raw water is supplied (the conduit with an influent pump 121); 
a raw water discharge pipe through which raw water is discharged to an outside (the conduit with carry-out water pump 150); and 
a first chamber configured to accommodate ammonium oxidizing bacteria and anammox bacteria (anaerobic ammonium oxidation and partial nitrification reaction in the presence of the microorganisms present in the reaction water, in particular nitrite bacteria and anaerobic ammonia oxidizing bacteria; nitrification by Nitrosomonas or Nitrosococcus, anaerobic ammonium oxidation reaction by Candidatus) (see translation, p. 3, para. 3 and 8),
wherein the raw water feed pipe and the raw water discharge pipe are configured to communicate with the first chamber (see KR publication, Fig. 3).

Regarding claim 2, Yeungnam teaches the anammox reactor according to claim 1, further comprising: 
4+) (see Yeungnam KR publication, Fig. 3 and para. 0047-0048); and 
a second controller configured to control a feed flow rate of the raw water so that a concentration of ammonium ions (NH4+) contained in the raw water supplied to and stored in the first chamber is maintained within a predetermined range (a programmable logic controller 111 for carrying out the calculations of Formulas 1-2, where “controller” is broadly interpreted to mean any element which directs or regulates something, and thus each variable of Formula 1 and the calculation of Formula 1 is associated with a different controller; controlling the inflow amount of the raw water to satisfy Formula 1, where the concentration of NH4+ in the reaction water is set to 10-40 mg/L) (see Yeungnam KR publication, Fig. 3 and para. 0047-0048; p. 4, para. 2 and 4 of the Yeungnam translation).

Regarding claim 3, Yeungnam teaches the anammox reactor according to claim 1, wherein the anammox bacteria include any one or more species selected from the group consisting of Candidatus Kuenenia, Candidatus Brocadia, Candidatus Anammoxoglobus, Candidatus Jettenia, and Candidatus Scalindua (the anaerobic ammonium oxidizing bacteria include Candidatus Brocadia anammoxidans, Candidatus Kuenenia stuttgartiensis, Candidatus Scalindua wagneri, Candidatus Anammoxoglobus propionicus) (see para. 0079 of the KR publication; p. 5, para. 8 of the Yeungnam translation).

Regarding claim 11, Yeungnam teaches the anammox reactor according to claim 1, further comprising an agitator provided in the first chamber and configured to agitate the raw water introduced into the first chamber (an agitation device 130) (see Yeungnam KR publication, Fig. 3).

Regarding claim 13, Yeungnam teaches a water treatment method water treatment method of removing nitrogen contained in raw water using an anammox reactor accommodating anammox bacteria, the method comprising: 
measuring, by a first controller, a concentration of a nitrogen compound contained in the raw water stored in a first chamber (a programmable logic controller 111 for carrying out the calculations of Formulas 1-2; Formula 1 requires the concentration of NH4+) (see Yeungnam KR publication Fig. 3 and para. 0047-0048); and 
controlling, by a second controller, a flow rate of the raw water supplied to the first chamber such that a concentration of ammonium ions (NH4+) contained in the raw water stored in the first chamber is maintained within a predetermined range (a programmable logic controller 111 for carrying out the calculations of Formulas 1-2, where “controller” is broadly interpreted to mean any element which directs or regulates something, and thus each variable of Formula 1 and the calculation of Formula 1 is associated with a different controller; controlling the inflow amount of the raw water to satisfy Formula 1, where the concentration of NH4+ in the reaction water is set to 10-40 mg/L) (see Yeungnam KR publication, Fig. 3 and para. 0047-0048; p. 4, para. 2 and 4 of the Yeungnam translation).

Regarding claim 14, Yeungnam teaches the method according to claim 13, wherein the anammox bacteria include any one or more species selected from the group consisting of Candidatus Kuenenia, Candidatus Brocadia, Candidatus Anammoxoglobus, Candidatus Jettenia, and Candidatus Scalindua (the anaerobic ammonium oxidizing bacteria include Candidatus Brocadia anammoxidans, Candidatus Kuenenia stuttgartiensis, Candidatus Scalindua wagneri, Candidatus Anammoxoglobus propionicus) (see para. 0079 of the KR publication; p. 5, para. 8 of the Yeungnam translation).

Regarding claim 19, Yeungnam teaches the method according to claim 13, wherein in the measuring the concentration of the nitrogen compound, the raw water in the first chamber is agitated by an agitator provided in the first chamber (an agitation device 130) (see Yeungnam KR publication, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 4-5, 10, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Research Cooperation Foundation of Yeungnam University (KR10-2017-0132429A, as cited in the IDS and hereinafter referred to as Yeungnam).

Regarding claim 4, Yeungnam teaches the anammox reactor according to claim 2.
Yeungnam discloses a first measuring unit configured to measure the concentration of ammonium ions (NH4+), a second measuring unit configured to measure a concentration of nitrite ions (NO2-), and a third measuring unit configured to measure a concentration of nitrate ions (NO3-) (see Table 4 of the KR publication, which discloses measured nitrogen compound concentrations).
Yeungnam does not disclose that the concentration measurements are associated with the controller of the Fig. 3 embodiment.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first controller of Yeungnam to include the respective first, second and third measuring units as further taught by Table 4 of Yeungnam because the combination of elements, where each performs the same function it had been known to perform, achieves predictable results to measure the concentrations of nitrogen compounds.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 5, Yeungnam teaches the anammox reactor according to claim 4, wherein the first measuring unit includes a first calculator configured to measure the concentration of ammonium ions (NH4+) for a unit time and calculate an amount of decrease in ammonium ions (NH4+) for the unit 2-) for the unit time and calculate an amount of produced nitrite ions (NO2-) for the unit time, and the third measuring unit includes a third calculator configured to measure the concentration of nitrate ions (NO3-) for the unit time and calculate an amount of produced nitrate ions (NO3-) for the unit time (the nitrogen removal efficiency based on nitrogen loading and removal rates (kg/m3d) is estimated based on the residual nitrogen concentration in the reactor) (see Yeungnam translation, p. 7, para. 12 and KR publication, para. 0134).

Regarding claim 10, Yeungnam teaches the anammox reactor according to claim 1, further comprising: an air diffuser configured to inject air to supply bubbles to the first chamber (aeration device 141, oxygen supply device 142) (see Yeungnam KR publication, Fig. 3).
Yeungnam does not explicitly teach that the air diffuser injects air into the return pipe.  However, absent a showing of new and unexpected results, injecting air into the return pipe would not have modified the operation of the device and thus appears to be an obvious rearrangement of parts (see § MPEP 2144.04 VI.C).
The Fig. 3 embodiment of Yeungnam does not explicitly teach a second chamber located downstream of the first chamber and configured to cause solids in the raw water supplied from the first chamber to settle to produce sludge; and a return pipe configured to return the sludge generated in the second chamber to the first chamber. 
Yeungnam further teaches that the Fig. 3 embodiment is a sequencing batch reactor which performs processes such as the reaction and precipitation in one reaction tank (see Yeungnam translation, p. 1, para. 8 and 10; p. 3, para. 8), however a known alternative is to utilize multiple reaction tanks and a final settling tank, which comprises a first chamber, and a second chamber located downstream of the first chamber and configured to cause solids in the raw water supplied from the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Fig. 3 embodiment of Yeungnam to include a second chamber and a sludge return pipe as taught by Fig. 1 of Yeungnam because such a configuration of a first and second chamber is known in the art and achieves predictable results to treat wastewater.

Regarding claim 15, Yeungnam teaches the method according to claim 13, wherein the measuring the concentration of the nitrogen compound comprises: 
measuring the concentration of ammonium ions (NH4+); 
measuring a concentration of nitrite ions (NO2-); and 
measuring a concentration of nitrate ions (NO3-) (see Table 4 of the KR publication, which discloses measured nitrogen compound concentrations).
Yeungnam does not disclose that the concentration measurements are associated with the method of the Fig. 3 embodiment.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the measuring step of the Yeungnam Fig. 3 embodiment to include the respective measuring steps of Table 4of Yeungnam because the combination of steps, where each achieves the same function it had been known to achieve, produces predictable results to measure the concentrations of nitrogen compounds.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 16, Yeungnam teaches the method according to claim 15, wherein the measuring the concentration of ammonium ions (NH4+) comprises measuring the concentration of 4+) for a unit time and calculating an amount of decrease in the ammonium ions (NH4+) for the unit time, wherein the measuring the concentration of nitrite ions (NO2-) comprises measuring a change in the concentration of nitrite ions (NO2-) for the unit time and calculating an amount of produced nitrite ions (NO2-) for the unit time, and wherein the measuring the concentration of nitrate ions (NO3-) comprises measuring a change in the concentration of nitrate ions (NO3-) for the unit time and calculating an amount of produced nitrate ions (NO3-) for the unit time (the nitrogen removal efficiency based on nitrogen loading and removal rates (kg/m3d) is estimated based on the residual nitrogen concentration in the reactor) (see Yeungnam translation, p. 7, para. 12 and KR publication, para. 0134).

Regarding claim 18, Yeungnam teaches the method according to claim 13.
The Fig. 3 embodiment of Yeungnam does not explicitly teach further comprising: supplying the raw water discharged from the first chamber to a second chamber in which solids in the raw water settle to produce sludge; and returning the sludge generated in the second chamber to the first chamber.
Yeungnam further teaches that the Fig. 3 embodiment is a sequencing batch reactor which performs processes such as the reaction and precipitation in one reaction tank (see Yeungnam translation, p. 1, para. 8 and 10; p. 3, para. 8), however a known alternative is to perform the processes in multiple reaction tanks and a final settling tank, which supplying the raw water discharged from the first chamber to a second chamber in which solids in the raw water settle to produce sludge; and returning the sludge generated in the second chamber to the first chamber (see Yeungnam KR publication, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Fig. 3 embodiment of Yeungnam to include the steps of supplying to a second chamber and .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Research Cooperation Foundation of Yeungnam University (KR10-2017-0132429A, as cited in the IDS and hereinafter referred to as Yeungnam) as applied to claims 1-2, 13 and 17 above, and further in view of Wett et al. (US 9,346,694 B2).

Regarding claim 6, Yeungnam teaches the anammox reactor according to claim 2.
Yeungnam does not explicitly teach wherein the second controller controls the feed flow rate of the raw water according to a value calculated by Expression 1, Q = [ NO2-gen ] + [ NO3-gen ] / [ NH4+rem ].
Per the interpretations noted above, Wett teaches an anammox reactor comprising: a first chamber configured to accommodate ammonium oxidizing bacteria and anammox bacteria (a BNR reactor 20) (see Fig. 11); a controller configured so that a concentration of ammonium ions (NH4+) contained in the raw water supplied to and stored in the first chamber is maintained within a predetermined range (NH4-N = setpoint) (see Fig. 11), wherein the controller controls according to a value calculated by Expression 1, Q = [ NO2-gen ] + [ NO3-gen ] / [ NH4+rem ] (keeping the reactor ammonia (NH4) and oxidized oxygen (NOx) concentrations approximately equal) (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second controller of Yeungnam to include controlling the feed flow rate of raw water according to Expression 1 as taught by Wett because such a control approach helps to achieve a proper and measured control of a mainstream SND (simultaneous nitrification and denitrification ) process that maximizes total inorganic nitrogen removal with a partial nitriation-anammox treatment (see Wett, col. 
Yeungnam, as modified by Wett, teaches wherein the calculated value of Expression 1 is maintained approximately equal to 1 (keeping the reactor ammonia (NH4) and oxidized oxygen (NOx) concentrations approximately equal) (Wett, see Abstract).
Yeungnam, as modified by Wett, does not explicitly teach wherein if the calculated value is 0.7 or greater, the feed flow rate of the raw water is controlled such that the concentration of ammonium ions (NH4+) in the first chamber is maintained within a range from 50 to 100 mg/L, and if the calculated value is less than 0.7, the feed flow rate of the raw water is controlled such that the concentration of ammonium ions (NH4+) in the first chamber is maintained within a range from 100 to 250 mg/L.
Wett further teaches that the concentration of ammonium ions (NH4+) in the first chamber is a result-effective variable for feed flow rate (to meet the desired condition of NH4-N=NOx-N or a setpoint) causing the aerobic HRT to increase) (see col. 9, lines 2-7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the desired concentration of ammonium ions (NH4+) in the first chamber during routine experimentation to optimize the HRT, and thus derive the optimal or workable ranges for the concentration of ammonium ions (NH4+) in the first chamber at different values for Expression 1. 

Regarding claim 17, Yeungnam teaches the method according to claim 13.
Yeungnam does not explicitly teach wherein in the controlling the flow rate of the raw water supplied to the first chamber, a feed flow rate of the raw water is controlled according to a value calculated by Expression 1, Q = [ NO2-gen ] + [ NO3-gen ] / [ NH4+rem ].
Per the interpretations noted above, Wett teaches a water treatment method comprising: controlling, by a second controller, so that a concentration of ammonium ions (NH4+) contained in the 2-gen ] + [ NO3-gen ] / [ NH4+rem ] (keeping the reactor ammonia (NH4) and oxidized oxygen (NOx) concentrations approximately equal) (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controlling step by the second controller of Yeungnam to include controlling the feed flow rate of raw water according to Expression 1 as taught by Wett because such a control approach helps to achieve a proper and measured control of a mainstream SND (simultaneous nitrification and denitrification ) process that maximizes total inorganic nitrogen removal with a partial nitriation-anammox treatment (see Wett, col. 4, lines 17-25) to produce high-quality effluent at reduced energy, chemicals and cost (see Wett, col. 1, lines 17-19). 
Yeungnam, as modified by Wett, teaches wherein the calculated value of Expression 1 is maintained approximately equal to 1 (keeping the reactor ammonia (NH4) and oxidized oxygen (NOx) concentrations approximately equal) (Wett, see Abstract).
Yeungnam, as modified by Wett, does not explicitly teach wherein if the calculated value is 0.7 or greater, the feed flow rate of the raw water is controlled such that the concentration of ammonium ions (NH4+) in the first chamber is maintained within a range from 50 to 100 mg/L, and if the calculated value is less than 0.7, the feed flow rate of the raw water is controlled such that the concentration of ammonium ions (NH4+) in the first chamber is maintained within a range from 100 to 250 mg/L.
Wett further teaches that the concentration of ammonium ions (NH4+) in the first chamber is a result-effective variable for feed flow rate (to meet the desired condition of NH4-N=NOx-N or a setpoint) causing the aerobic HRT to increase) (see col. 9, lines 2-7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the desired concentration of ammonium ions (NH4+) in the first chamber during routine experimentation to optimize the HRT, and thus derive the 4+) in the first chamber at different values for Expression 1. 

Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Research Cooperation Foundation of Yeungnam University (KR10-2017-0132429A, as cited in the IDS and hereinafter referred to as Yeungnam) as applied to claims 1 and 13 above, and further in view of Jung et al. (US 2020/0298279 A1).

Regarding claim 7, Yeungnam teaches the anammox reactor according to claim 1.
Yeungnam does not explicitly teach a filtration module provided in the first chamber and configured to filter out some microorganisms according to sizes of the microorganisms.
Jung teaches an anammox reactor (a bioreactor 1 may contain anaerobic ammonium oxidizing bacteria) (see para. 0035 and 0071; Fig. 8) comprising a filtration module provided with the first chamber configured to filter out some microorganisms according to sizes of the microorganisms (a first filter 300 separating microorganisms according to size) (see para. 0035).
Jung, does not explicitly teach the filtration module being provided in the first chamber.  However, absent a showing of new and unexpected results, providing the filtration module in the first chamber would not have modified the operation of the device and thus appears to be an obvious rearrangement of parts (see § MPEP 2144.04 VI.C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anammox reactor of Yeungnam to include the Fig. 8 filtration module of Jung in the first chamber because such a separation of microorganisms allows anammox bacteria to be retained to improve nitrogen removal efficiency (see Jung, para. 0015).

Regarding claim 8, Yeungnam, as modified by Jung, teaches the anammox reactor according to claim 7, wherein the filtration module includes a first filter configured to filter some microorganisms out according to sizes of the microorganisms (a first filter 300) (see Fig. 8), a second filter configured to filter some microorganisms out according to sizes of the microorganisms, and a shaft connecting the first filter and the second filter (a second filter 40 is connected to the first filter 300 by flow path 12) (see Jung, para. 0085 and Fig. 8).

Regarding claim 9, Yeungnam teaches the anammox reactor according to claim 1.
Yeungnam does not explicitly teach a filtration module provided in the first chamber and configured to filter out microorganisms according to sizes of the microorganisms; and a raw water return pipe configured to return a portion of the raw water transported through the raw water discharge pipe to the first chamber, wherein the raw water passing through the filtration module is discharged to the outside through the raw water discharge pipe. 
Jung teaches an anammox reactor (a bioreactor 1 may contain anaerobic ammonium oxidizing bacteria) (see para. 0035 and 0071; Fig. 8) comprising a filtration module provided with the first chamber configured to filter out some microorganisms according to sizes of the microorganisms (a first filter 300 separating microorganisms according to size) (see para. 0035); and a raw water return pipe (flow paths 14 and 15) configured to return a portion of the raw water transported through the raw water discharge pipe to the first chamber, wherein the raw water passing through the filtration module is discharged to the outside through the raw water discharge pipe (flow path 13). 
Jung, does not explicitly teach the filtration module being provided in the first chamber.  However, absent a showing of new and unexpected results, providing the filtration module in the first chamber would not have modified the operation of the device and thus appears to be an obvious rearrangement of parts (see § MPEP 2144.04 VI.C).


Regarding claim 20, Yeungnam teaches the method according to claim 13.
Yeungnam does not explicitly teach wherein after the controlling the flow rate of the raw water supplied to the first chamber, the raw water passes through a filtration module provided in the first chamber and flows out through a raw water discharge pipe.
Jung teaches water treatment method of removing nitrogen contained in a raw water using an anammox reactor accommodating anammox bacteria (a bioreactor 1 may contain anaerobic ammonium oxidizing bacteria) (see para. 0071; Fig. 8), the method comprising passing raw water through a filtration module provided with a first chamber and the raw water flows out through a raw water discharge pipe (a first filter 300 separating microorganisms according to size, where filtered water is discharged through flow path 13) (see para. 0035 and 0087).
Jung, does not explicitly teach the filtration module being provided in the first chamber.  However, absent a showing of new and unexpected results, providing the filtration module in the first chamber would not have modified the operation of the device and thus appears to be an obvious rearrangement of parts (see § MPEP 2144.04 VI.C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yeungnam to include passing raw water through the Fig. 8 filtration module of Jung in the first chamber, with a raw water discharge pipe configured with the filtration module as .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Research Cooperation Foundation of Yeungnam University (KR10-2017-0132429A, as cited in the IDS and hereinafter referred to as Yeungnam) as applied to claims 1 and 11 above, and further in view of Min et al. (US 2017/0043281 A1).

Regarding claim 12, Yeungnam teaches the anammox reactor according to claim 11, wherein a number of the agitators provided in the first chamber is two or more, the two or more agitators being arranged in a vertical direction (see Yeungnam KR publication, Fig. 3).
Yeungnam does not explicitly teach a perforated plate is provided between each of the agitators arranged in the vertical direction.
Min teaches a reactor comprising a first chamber, and an agitator provided in the first chamber and configured to agitate the water introduced into the first chamber, wherein a number of the agitators provided in the first chamber is two or more, the two or more agitators being arranged in a vertical direction, and a perforated plate is provided between each of the agitators arranged in the vertical direction (see para. 0076 and Fig. 7: tank 101 has impellers 210, 211 of the agitator and a porous plate 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the agitators of Yeungnam to include a porous plate provided between each Yeungnam agitator as taught by Min because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results for agitation and mixing of the raw water in the first chamber. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-6, 10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,927,024. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the patent fall within the scope of claims 1-6, 10 and 13-18 of the instant invention, and therefore claims 1-6, 10 and 13-18 of the instant invention are anticipated by claims 1-19 of the patent.

Claims 7-9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,927,024 as applied to claims 1 and 13 above, and further in view of Jung et al. (US 2020/0298279 A1). 

Regarding claim 7, the patent teaches the anammox reactor according to claim 1.
The patent does not explicitly teach a filtration module provided in the first chamber and configured to filter out some microorganisms according to sizes of the microorganisms.
Jung teaches an anammox reactor (a bioreactor 1 may contain anaerobic ammonium oxidizing bacteria) (see para. 0035 and 0071; Fig. 8) comprising a filtration module provided with the first chamber configured to filter out some microorganisms according to sizes of the microorganisms (a first filter 300 separating microorganisms according to size) (see para. 0035).
Jung, does not explicitly teach the filtration module being provided in the first chamber.  However, absent a showing of new and unexpected results, providing the filtration module in the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anammox reactor of the patent to include the Fig. 8 filtration module of Jung in the first chamber because such a separation of microorganisms allows anammox bacteria to be retained to improve nitrogen removal efficiency (see Jung, para. 0015).

Regarding claim 8, the patent teaches the anammox reactor according to claim 7, wherein the filtration module includes a first filter configured to filter some microorganisms out according to sizes of the microorganisms (a first filter 300) (see Fig. 8), a second filter configured to filter some microorganisms out according to sizes of the microorganisms, and a shaft connecting the first filter and the second filter (a second filter 40 is connected to the first filter 300 by flow path 12) (see Jung, para. 0085 and Fig. 8).

Regarding claim 9, the patent teaches the anammox reactor according to claim 1.
The patent does not explicitly teach a filtration module provided in the first chamber and configured to filter out microorganisms according to sizes of the microorganisms; and a raw water return pipe configured to return a portion of the raw water transported through the raw water discharge pipe to the first chamber, wherein the raw water passing through the filtration module is discharged to the outside through the raw water discharge pipe. 
Jung teaches an anammox reactor (a bioreactor 1 may contain anaerobic ammonium oxidizing bacteria) (see para. 0035 and 0071; Fig. 8) comprising a filtration module provided with the first chamber configured to filter out some microorganisms according to sizes of the microorganisms (a first filter 300 separating microorganisms according to size) (see para. 0035); and a raw water return pipe 
Jung, does not explicitly teach the filtration module being provided in the first chamber.  However, absent a showing of new and unexpected results, providing the filtration module in the first chamber would not have modified the operation of the device and thus appears to be an obvious rearrangement of parts (see § MPEP 2144.04 VI.C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anammox reactor of the patent to include the Fig. 8 filtration module of Jung in the first chamber, with a raw water return pipe configured with the filtration module and the first chamber as taught by Jung, because such a separation of microorganisms allows anammox bacteria to be retained to improve nitrogen removal efficiency (see Jung, para. 0015).

Regarding claim 20, the patent teaches the method according to claim 13.
The patent does not explicitly teach wherein after the controlling the flow rate of the raw water supplied to the first chamber, the raw water passes through a filtration module provided in the first chamber and flows out through a raw water discharge pipe.
Jung teaches water treatment method of removing nitrogen contained in a raw water using an anammox reactor accommodating anammox bacteria (a bioreactor 1 may contain anaerobic ammonium oxidizing bacteria) (see para. 0071; Fig. 8), the method comprising passing raw water through a filtration module provided with a first chamber and the raw water flows out through a raw water discharge pipe (a first filter 300 separating microorganisms according to size, where filtered water is discharged through flow path 13) (see para. 0035 and 0087).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the patent to include passing raw water through the Fig. 8 filtration module of Jung in the first chamber, with a raw water discharge pipe configured with the filtration module as taught by Jung, because such a step achieves separation of microorganisms to allow anammox bacteria to be retained to improve nitrogen removal efficiency (see Jung, para. 0015).

Claims 11-12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,927,024 as applied to claims 1 and 13 above, and further in view Min et al. (US 2017/0043281 A1).

Regarding claim 11, the patent teaches the anammox reactor according to claim 1.
The patent does not teach an agitator provided in the first chamber and configured to agitate the raw water introduced into the first chamber.
Min teaches a reactor comprising a first chamber, and an agitator provided in the first chamber and configured to agitate the water introduced into the first chamber (see para. 0076 and Fig. 7: tank 101 has impellers 210, 211 of the agitator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the anammox reactor of the patent to include an agitator as taught by Min because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to provide mixing of the contents in the first chamber.

Regarding claim 12, the patent, as modified by Min, teaches the anammox reactor according to claim 11, wherein a number of the agitators provided in the first chamber is two or more, the two or more agitators being arranged in a vertical direction, a perforated plate is provided between each of the agitators arranged in the vertical direction (see Min, para. 0076 and Fig. 7: impellers 210, 211 of the agitator and a porous plate 22).

Regarding claim 19, the patent teaches the method according to claim 13.
The patent does not teach wherein in the measuring the concentration of the nitrogen compound, the raw water in the first chamber is agitated by an agitator provided in the first chamber.
Min teaches a water treatment method, the method comprising agitating a water in a first chamber by an agitator provided in the first chamber (see para. 0076 and Fig. 7: tank 101 has impellers 210, 211 of the agitator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the patent to include an agitating step as taught by Min because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to provide mixing of the contents in the first chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 13, 2021